[Cite as Thompson v. London Correctional Inst., 2010-Ohio-2651.]

                                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




GREG D. THOMPSON

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION, et al.

       Defendants
       Case No. 2009-08403

Judge Clark B. Weaver Sr.

ENTRY GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On January 21, 2010, defendants filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. On March 16, 2010, the court
conducted an oral hearing on the motion; however, plaintiff failed to appear.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Case No. 2009-08403                           -2-                                 ENTRY

Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} The facts relevant to the motion are not in dispute. On May 19, 2009, the
Montgomery County Court of Common Pleas sentenced plaintiff to a six-month term of
imprisonment, to be reduced by 58 days of jail-time credit. On May 21, 2009, plaintiff
entered the custody and control of defendants, who calculated his release date as
September 21, 2009.
       {¶ 5} Thereafter, plaintiff filed a motion for additional jail-time credit, which the
sentencing court granted on August 14, 2009, such that plaintiff received an additional
59 days of credit. Defendants released him from custody on August 14, 2009, the same
day that the additional credit was granted.
       {¶ 6} Plaintiff alleges that based upon the 117 days of jail-time credit that he
ultimately received, his sentence lawfully expired on July 21, 2009. Plaintiff thus brings
this action for false imprisonment, claiming that defendants confined him for 24 days
beyond the expiration of his lawful sentence.
       {¶ 7} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and, 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.        However, “‘an action for false imprisonment cannot be
maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.’”
Bennett, supra, at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
Case No. 2009-08403                           -3-                                  ENTRY

          {¶ 8} Based upon the allegations of plaintiff’s complaint and the uncontested
affidavit testimony submitted by defendants, the only reasonable conclusion to draw is
that at all times while plaintiff was in defendants’ custody, he was imprisoned in
accordance with the valid orders of the sentencing court. Therefore, defendants were
lawfully privileged and required to confine plaintiff until they learned that such privilege
no longer existed. Williams v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 09AP-
77, 2009-Ohio-3958, ¶16.           After defendants learned that plaintiff was entitled to
additional jail-time credit and that his sentence had thus expired, defendants released
him from custody.           Because defendants did not continue to confine plaintiff after
learning that they were no longer privileged to do so, plaintiff cannot prevail on his claim
for false imprisonment.
          {¶ 9} Based upon the foregoing, the court finds that there are no genuine issues
of material fact and that defendants are entitled to judgment as a matter of law.
Accordingly, defendants’ motion for summary judgment is GRANTED and judgment is
rendered in favor of defendants. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.



                                             _____________________________________
                                             CLARK B. WEAVER SR.
                                             Judge

cc:


Paula Luna Paoletti                             Greg D. Thompson
Steven C. McGann                                1079 Olmstead Avenue, #J
Assistant Attorneys General                     Columbus, Ohio 43201
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

RCV/cmd
Filed May 18,2 010
To S.C. reporter June 9, 2010